Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to Applicant’s amendment which was filed on 3/4/2022 and has been entered. Claims 1, 6, 15 and 19 have been amended. Claims 12 and 14 have been cancelled. No claims have been added. Claims 1-11, 13, and 15-22 are pending in this application, with claims 1, 13 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that Applicant’s remarks page 11 states “claim 14 has been amended”, however claim 14 is cancelled. Examiner believes Applicant is referring to claim 1 and is addressing the arguments accordingly. Additionally claim 13 is an independent claim which remains unchanged (see line 19 on page 11 of Applicant’s remarks). Examiner maintains the rejection of claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0171387 (“Vendrow”) in view of U.S. Publication No. 2018/0152558 (“Chan et al.”).

Regarding claim 1, Vendrow discloses a method comprising: 
accepting, by a computing device, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishing a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), executing, by the computing device, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109);
wherein executing the call screening service comprises interrogating the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
outputting, by the computing device, a graphical user interface associated with telephone call (fig. 6A), wherein the graphical user interface includes an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).

	In a similar field of endeavor, Chan et al. discloses a call screening method. A call screening program formats and presents a summary of the caller details to the user in accordance to user determined format, for example, displaying the summary on a touchscreen of a smartphone. The summary may include user identification information that the user determined as relevant from the caller details account associated with the caller, such as a topic and the name of the caller. Call screening program may present the summary either by displaying on a screen or by voice via speaker ([0034]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vendrow to include either an audio or visual notification of caller information including purpose of a call as discussed by Chan et al. such that the callee can receive the information in a format most convenient, for example a visual notification when callee cannot listen to an audio notification. 

Regarding claim 13, Vendrow discloses a computing system comprising at least one processor (fig. 1, call messaging system 106) configured to: 
accept, by the computing system, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishment of a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), execute, by the computing system, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109), 
the execution of the call screening service comprising interrogation of the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
output, by the computing system, a graphical user interface associated with telephone call (fig. 6A), the graphical user interface including an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).

Regarding claim 15, Vendrow discloses a computer-readable storage medium comprising instructions ([0057]) that, when executed, cause at least one processor to perform: 
accept, by the computing system, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishment of a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), execute, by the computing system, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109), 
the execution of the call screening service comprising interrogation of the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
output, by the computing system, a graphical user interface associated with telephone call (fig. 6A), the graphical user interface including an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).
With respect to the purpose of the call, Vendrow discloses prompting the caller for name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee. By listening to the reason and viewing the caller-ID, the callee can decide how to dispatch this call ([0025]). Additionally, Vendrow discloses a softphone 144 can provide the incoming call notification by displaying caller information discussed in para. [0025] such as caller ID and caller history and call routing options ([0030]). However, Vendrow does not specify the call information including the purpose of the call audibly but not outputted via a graphical user interface associated with the call.
	In a similar field of endeavor, Chan et al. discloses a call screening method. A call screening program formats and presents a summary of the caller details to the user in accordance to user determined format, for example, displaying the summary on a touchscreen of a smartphone. The summary may include user identification information that the user determined as relevant from the caller details account associated with the caller, such as a topic and the name of the caller. Call screening program may present the summary either by displaying on a screen or by voice via speaker ([0034]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vendrow to include either an audio or visual notification of caller information including purpose of a call as discussed by Chan et al. such that the callee can receive the information in a format most convenient, for example a visual notification when callee cannot listen to an audio notification. 

Regarding claim 2, Vendrow does not specify the method of claim 1, further comprising: classifying, by the computing device, the caller as being a particular type of caller from a plurality of caller types; adapting, by the computing device, based on the particular type of caller, the audio user interface that interrogates the caller to obtain specific information for the particular type of caller that is different from other information obtained for other types of callers from the plurality of caller types, wherein the additional information obtained from the caller via the audio user interface includes the specific information for the particular type of caller.
However, in a similar field of endeavor, Chan et al. also discloses an intelligent call screening method. Cognitive computing service (CCS) of the intelligent call screening (ICS) system may learn from the conversation when information requested by the user is not available. Then, CCS 142 will ask for the information for similar calls in the future. For example, the caller stated that he is John Doe, calling about Real Estate. Based on the above example, the summary could display: John Doe, Advertisement, and Real Estate. If the user asks whether John Doe is trying to sell a house to the user, or requests the user to sell his house, then the call screening program 112 will ask for the details in the future. In an embodiment, these types of additional details could be requested from all callers having similar qualities as John Doe (e.g. working with real estate), or requested from only John Doe ([0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to classify user information to obtain caller types as disclosed by Chan et al. in order to anticipate caller’s needs based on common information from call histories.

Regarding claims 3, 16 and 20, Vendrow in view of Chan et al. discloses the method of claim 1, wherein the graphical user interface comprises a transcription of the additional information (Vendrow, [0030] depending upon the enabled policy, softphone 144 can display caller-ID, destination number, contact name and information, call routing options, and other significant caller information. Additionally, softphone 144 can enable mouse-over actions to display additional caller information, such as a contact directory, caller contact history, call routing options, and people available to accept this call).  

Regarding claims 4, 17 and 21, Vendrow in view of Chan et al. discloses the method of claim 3, further comprising: updating the transcription included in the graphical user interface after the additional information is received (Vendrow, [0051] callee device can generate interface 801 to facilitate listening to voicemail in real-time as it is being recorded. While monitoring the voicemail, the callee can interrupt the voicemail and connect with the caller. Portion 810 of interface 801 presents the status of screening to a callee while the voicemail is being recorded so that the callee can accept the call, ignore the call to continue voice message recording, or bypass current call screening).

Regarding claims 5, 18 and 22, Vendrow in view of Chan et al. discloses the method of claim 4, wherein executing the call screening service comprises: 
outputting, by the computing device, to the other device and as part of the telephone call, telephone audio outputs (Vendrow, [0025] The first menu item can be a prompt asking for the user name or the reason for this call or other information.); and 
receiving, by the computing device, from the other device and as part of the telephone call, telephone audio inputs, wherein the transcription of the spoken input to the audio user interface includes text of the telephone audio outputs and the telephone audio inputs ([0025] [0030] the caller answers with some reason, and this reason is played and/or presented to the callee).  

Regarding claims 6 and 19, Vendrow in view of Chan et al. discloses the method of claim 1, further comprising: 
displaying, by the computing device and after executing the call screening service that outputs the audio user interface, the graphical user interface that includes elements for adjusting the audio user interface (Vendrow, fig. 7 after the initial call screening, callee can select call handling options in screen 710 of the call screening interface 702 such as reply with a message that allows the called party to insert text into the callee device and convert the text in situ to audio playback to the caller, Examiner interprets this as adjusting the audio user interface); 
receiving, by the computing device, via the graphical user interface, one or more user inputs associated with the elements for adjusting the audio user interface (Vendrow, Fig. 7 user may enter prerecorded text or custom input by selecting “other”); and 
controlling, based on the one or more user inputs, the audio user interface that interrogates the caller (Vendrow, fig. 7, [0050] insert a pre-recorded message and playback in situ to the caller. Examples of other responses include text input by typing, text input by selecting existing text or “scraping” a web site or a document for preferred text. Other examples include converting the text to speech, or the like. Selected text and “scraped” text may be edited before conversion to speech.).

Regarding claim 7, Vendrow in view of Chan et al. discloses the method of claim 6, wherein: the one or more user inputs comprise a user command to output a specific response or a specific question; and controlling the audio user interface that interrogates the caller comprises outputting, to the other device, and as part of the telephone call, audio indicative of the specific response or the specific question (Vendrow, Fig. 5, [0043] interface 502 includes options for user to customize prompts/questions to caller).  

Regarding claim 8, Vendrow in view of Chan et al. discloses the method of claim 7, wherein the specific response or the specific question is presented as a suggested action when presenting the graphical user interface alerting the user of the computing device to the telephone call (Vendrow, fig. 6A, portion 610 of interface 602 presents a subset of prompts that a user can use during an active call to forward a call, reply via text messaging, or screen into voicemail).  

Regarding claim 9, Vendrow in view of Chan et al. discloses the method of claim 7, further comprising: automatically determining, based on contextual information associated with the computing device, the specific response or the specific question (Vendrow, Fig. 5, call messaging system uses stored rules [0043] for instance, input field 510 can specify a time-of-day during which to use, for example, filtering rules. Input field 514 can provide for call forwarding in accordance with predetermined or default filtering rules).  

Regarding claim 10, Vendrow in view of Chan et al. discloses the method of claim 9, automatically determining, based on previous calls accepted from the other device, the specific response or the specific question (Vendrow, [0042] the call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432. At 406, the call messaging system can determine whether a caller has a matching caller ID. In some embodiments, the call messaging system can use other attributes associated with the call to specify whether to apply filtering rules in handling the call).   

Regarding claim 11, Vendrow in view of Chan et al. discloses the method of claim 6, wherein the one or more user inputs comprise a user command to accept or reject the telephone call, and controlling the audio user interface that interrogates the caller comprises terminating the audio user interface as part of ending the telephone call or enabling direct voice communication, via the telephone call, between the user and the caller (Vendrow, fig. 6A, call handling options, Answer, ignore, etc.).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652